DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 14 and 15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McDonald (US 5440785).
	McDonald discloses a vessel system comprising: a vessel (battery has reservoirs or cells for holding fluid) having an outside surface (outer surface of battery case 12) and comprising: a bottom wall; a sidewall [outer surface of the flanges 32 at the low profile attachment means 30 on one of the lateral end walls 16 and the portion of the lateral end wall 16 extending below attachment means 30 which extends in a main (most prominent) planar surface of the lateral end wall 16] extending from the bottom wall; and an inner wall (main planar surface of lateral end wall 16 inside the flanges 32 only at the low profile attachment means 30) connected to the sidewall inward of the outside surface, wherein a recess (space between flange 32 and inner wall) is defined between the sidewall and inner wall; and a strap (strap handle 50) having opposed first and second ends, wherein the first end is received in the recess, and wherein the second end is configured for selective attachment to the outside surface.  See annotated Fig. 4b:

    PNG
    media_image1.png
    294
    768
    media_image1.png
    Greyscale

	Re claim 2, a plurality of ribs extending from the sidewall within the recess are formed by a connected part between respective apertures and the opening between end point extensions 33 and discontinuous extensions 35.
	Re claim 9, the retainer assembly is the low profile attachment means 30 which attaches a strap end.
	Re claim 14, a rim (low profile attachment means 30 including end portions of flanges 32 which form a rib extending to corner of case 12 and this rim forming rib extends along the longitudinal side to extend around the entire circumference of the battery case 12) at a top end of the sidewall opposite to the bottom, the rim comprises two pockets (apertures 45) proximate the recess.  Re claim 15, the first end of the strap comprises two protrusions (studs 74) configured to fit respectively in the two pockets.

Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gringer et al. (US 2007/0295768) (Gringer).
Gringer discloses a vessel system (see Fig. 11-21) comprising: a vessel (paint can having an internal rim channel at the upper rim, see cross sections of Fig. 15 and 19) having an outside surface and comprising: a bottom wall; a sidewall (sidewall of paint can defining outer surface) extending from the bottom wall; and an inner wall (inner wall of internal rim channel) connected to the sidewall inward of the outside surface, wherein a recess (internal rim channel) is defined between the sidewall and inner wall; and a strap (handle 150) having opposed first (top end) and second (bottom end) ends, wherein the first end (top end) is received in the recess, and wherein the second end is configured for selective attachment to the outside surface.  See annotated Fig. 15 (upper-right portion):

    PNG
    media_image2.png
    558
    768
    media_image2.png
    Greyscale

	Re claims 9 and 10, the magnet defines a retainer assembly for a brush, for example.


Allowable Subject Matter
Claims 3-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733